               Case 1:19-cv-01111-GSA Document 22 Filed 06/22/20 Page 1 of 2


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MARGARET BRANICK-ABILLA, CSBN 223600
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8929
 7          Facsimile: (415) 744-0134
            E-Mail: Margaret.Branick-Abilla@ssa.gov
 8
     Attorneys for Defendant
 9
                                  UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11
                                            FRESNO DIVISION
12
13   PHOUA HER,                                       )     Case No. No. 1:19-cv-01111-GSA
                                                      )
14                                                    )
                    Plaintiff,                        )     STIPULATION AND ORDER
15                                                    )     FOR EXTENSION OF TIME
            vs.
                                                      )
16                                                    )
     ANDREW SAUL,                                     )
17   Commissioner of Social Security,                 )
                                                      )
18                                                    )
                    Defendant.                        )
19
20          IT IS HEREBY STIPULATED, by and between the parties through their respective
21   counsel of record, with the Court’s approval, that Defendant shall have a 45-day extension of
22   time, from June 28, 2020 to August 12, 2020, to respond to Plaintiff’s Opening Brief. All other
23   dates in the Court’s Scheduling Order shall be extended accordingly.
24          This is Defendant’s first request for an extension of time. Defendant respectfully
25   requests an extension because counsel requires additional time to review the CAR, to evaluate
26   the issues raised in Plaintiff’s brief, and to confer with her client regarding same. In light of the
27   global COVID-19 crisis, SSA is switching to new work processes, and is focusing on providing
28   the most critical services by mail, phone and online to those most in need. SSA is also taking
     Stipulation and [Proposed] Order
     No. 1:19-cv-01111-GSA
                                                      1
              Case 1:19-cv-01111-GSA Document 22 Filed 06/22/20 Page 2 of 2



 1   additional steps to protect its employees and help stop the spread of COVID-19, maximizing
 2   social distancing, including significantly limiting employee access to SSA facilities for health
 3   and safety only and moving rapidly toward a virtual work environment. Although the agency is
 4   working diligently to provide ongoing services, including legal services, there are practical
 5   implications for our litigation workloads and communication with other agency personnel is
 6   taking longer than it ordinarily would. Therefore, the undersigned counsel for the Commissioner
 7   requests a 45-day extension to prepare and file the Commissioner’s brief.
 8          Plaintiff does not oppose the requested extension of time.
 9                                         Respectfully submitted,
10
     Dated: June 22. 2020                  PENA & BROMBERG, PLC
11
                                        By: /s/ Jonathan O. Pena*
12                                          JONATHAN O. PENA
                                            Attorneys for Plaintiff
13
                                            [*As authorized by e-mail on Jun. 22, 2020]
14
     Dated: June 22, 2020                  McGREGOR W. SCOTT
15                                         United States Attorney
16                                         DEBORAH LEE STACHEL
                                           Regional Chief Counsel, Region IX
17                                         Social Security Administration
18                                      By: /s/ Margaret Branick-Abilla
19                                         MARGARET BRANICK-ABILLA
                                           Special Assistant United States Attorney
20                                         Attorneys for Defendant
21
22   IT IS SO ORDERED.
23
        Dated:     June 22, 2020                            /s/ Gary S. Austin
24                                                    UNITED STATES MAGISTRATE JUDGE
25
26
27
28
     Stipulation and [Proposed] Order
     No. 1:19-cv-01111-GSA
                                                      2
